DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a driving unit rotatably installed on the main body part and configured to apply pressure to the fingers of the gripper or release the fingers” of claim 1;
“a manipulation unit turnably installed on the main body part and configured to provide rotational power to the driving unit” of claim 1;
“a first pressing portion provided at a lower portion of the first gear and configured to press the finger of the gripper” of claim 3;
“a second pressing portion provided at a lower portion of the second gear and configured to press the fingers of the gripper in conjunction with the first pressing portion” of claim 3;
“a connecting part” of claim 5; (noting that the term “connecting” is a verb, such that the claim recites a part for performing the function of connecting, but recites no additional structure to perform the function of connecting);
“a positioning part provided at a lower portion of the base and configured to adjust a fixed position of the tool to be clamped by the gripper” of claim 5;
“a catching part provided at the lower portion of the base so as to be spaced apart from the positioning part and configured to restrict a turning angle of the base” of claim 5 and “the catching part” of claim 7;
“a detection part configured to detect whether the base is turned” of claim 6
“a coupling portion” of claim 8; (noting that the term “coupling” is a verb, such that the claim recites a portion for performing the function of coupling, but recites no additional structure to perform the function of coupling).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 2 is objected to because of the following informalities:  On lines 3-4 of the claim, “configured to rotate in a direction equal to a direction wherein the manipulation unit is turned” should be changed to “configured to rotate in a direction that is the same as a direction in which the manipulation unit is turned”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  On lines 7-8 of the claim, “configured to engage with the first gear and rotate in a direction opposite to the direction wherein the first gear rotates” should be changed to “configured to engage with the first gear and in which the first gear rotates”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  On lines 4-5 of the claim, “configured to engage with the second gear and rotate in a direction opposite to the direction wherein the second gear rotates” should be changed to “configured to engage with the second gear and rotate in a direction opposite to the direction in which the second gear rotates”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  On lines 3-4 of the claim, “so as to be bent in a direction wherein the base is turned” should be changed to “so as to be bent in a direction in which the base is turned”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 2 of claim 1
Lines 5 and 9 of claim 1 each set forth therein, “the gripper.”  Each recitation of this limitation is viewed to be vague and indefinite, because it is unclear as to which particular gripper of the “plurality of grippers” previously set forth in claim 1, line 2 that “the gripper” is intended to reference.  
Lines 1-4 of claim 3 state, “wherein the first gear comprises a first pressing portion provided at a lower portion of the first gear and configured to press the finger of the gripper, and the second gear comprises a second pressing portion provided at a lower portion of the second gear and configured to press the fingers of the gripper in conjunction with the first pressing portion.”  This limitation is viewed to be vague and indefinite, because it is unclear as to which particular finger of the previously set forth “the fingers of the gripper” (please see claim 1, line 5) that the first pressing portion is configured to press.  This limitation is further viewed to be vague and indefinite, because it is unclear if the second pressing portion is itself pressing a singular finger of the grippers or if instead the second pressing portion is itself pressing multiple fingers of the grippers.  
Claim limitation “a first pressing portion provided at a lower portion of the first gear and configured to press the finger of the gripper” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (of “[pressing] the finger of the gripper”) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification is devoid of structure for performing the claimed function.  The specification simply states the following:
In addition, according to another exemplary embodiment of the device for attaching and detaching tools in a magazine according to the present disclosure, the first gear of the device for attaching and detaching tools in a magazine may include a first pressing portion provided at a lower portion of the first gear and configured to press the finger of the gripper, and the second gear may include a second pressing portion provided at a lower portion of the second gear and configured to press the fingers of the gripper in conjunction with the first pressing portion [specification, page 5, lines 11-16].
The driving unit 200 is rotatably installed on the main body part 110 and may apply pressure to the fingers 5 of the gripper 4 or release the fingers 5 of the gripper 4.  That is, when a base 320 of the manipulation unit 300 to be described below is turned, a first pressing portion 221 formed on the first gear 220 of the driving unit 200 and a second pressing portion 241 formed on the second gear 240 of the driving unit 200 press the fingers 5 of the gripper 4 from opposite sides, such that the elastic member 6 is compressed, and the gripper 4 is opened, thereby finally unclamping the tool [specification, page 13, lines 4-10];
The first pressing portion 221 protrudes downward from a lower portion of the first gear 220 in order to press, at one side, the finger 5 of the gripper 4 [specification, page 14, lines 17-18];
The second pressing portion 241 protrudes from a lower portion of the second gear 240 in order to press, at the other side, the finger 5 of the gripper 4.  That is, the second pressing portion 241, together and in conjunction with the first pressing portion 221, presses or releases the fingers 5 of the gripper 4 by the rotation of the first gear 220 in the direction equal to the turning direction of the base 320 and by the rotation of the second gear 240 in the direction opposite to the turning direction of the base 320, thereby allowing the gripper to clamp or unclamp the tool [specification, page 15, lines 7-12];
In accordance with the shape or the size of the magazine, the driving unit 200 includes the first rotary shaft 210, the second rotary shaft 230, the first gear 220, the second gear 240, the first pressing portion 221, and the second pressing portion 241.  In this case, a connecting part 310 of the manipulation unit 300 is connected to the first rotary shaft 210 [specification, page 15, lines 13-16];
In accordance with the size and the shape of the magazine, the four gears and the four rotary shafts may be provided as long as the turning angle of the base may be ensured and the first pressing portion and the second pressing portion may press, at both sides, the fingers of the gripper at the same time.  However, as illustrated in the drawings, the gears 
In this case, since the base 320 is not turned, the first pressing portion 221 of the first gear 220 and the second pressing portion 241 of the second gear 240 do not press the fingers 5 of the gripper 4, and the gripper presses and clamps the tool with elastic force of the elastic member 6 [specification, page 21, lines 8-10];
When the second gear 240 rotates counterclockwise and the first gear 220 rotates clockwise as described above, the second pressing portion 241 of the second gear 240 presses, at one side, the finger 5 of the gripper 4, and simultaneously, the first pressing portion 221 of the first gear 220 presses, at the other side, the finger 5 of the gripper 4.  Then, the elastic member 6 of the gripper 4 is compressed, the gripper 4 is opened, and the tool 7 is unclamped.  After the tool is unclamped, a tool to be inserted is inserted into the corresponding gripper 4, and the tool groove 8 and the positioning part 330 are brought into contact with each other.  In this state, the handle 360 is rotated counterclockwise in the state wherein the tool having directionality is fixedly positioned in the corresponding gripper in an accurate direction [specification, page 22, lines 3-11];
When the handle 360 rotates counterclockwise, all of the above-mentioned components rotate in the directions opposite to the above-mentioned directions.  Therefore, the first and second pressing portions do not press the fingers, such that the gripper 4 clamps the tool by the elastic member 6 in the state wherein the directionality of the tool is accurately adjusted [specification, page 22, lines 12-16];

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the first pressing portion presses the finger of the gripper.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “a second pressing portion provided at a lower portion of the second gear and configured to press the fingers of the gripper in conjunction with the first pressing portion” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (of “[pressing] the fingers of the gripper in conjunction 
In addition, according to another exemplary embodiment of the device for attaching and detaching tools in a magazine according to the present disclosure, the first gear of the device for attaching and detaching tools in a magazine may include a first pressing portion provided at a lower portion of the first gear and configured to press the finger of the gripper, and the second gear may include a second pressing portion provided at a lower portion of the second gear and configured to press the fingers of the gripper in conjunction with the first pressing portion [specification, page 5, lines 11-16].
The driving unit 200 is rotatably installed on the main body part 110 and may apply pressure to the fingers 5 of the gripper 4 or release the fingers 5 of the gripper 4.  That is, when a base 320 of the manipulation unit 300 to be described below is turned, a first pressing portion 221 formed on the first gear 220 of the driving unit 200 and a second pressing portion 241 formed on the second gear 240 of the driving unit 200 press the fingers 5 of the gripper 4 from opposite sides, such that the elastic member 6 is compressed, and the gripper 4 is opened, thereby finally unclamping the tool [specification, page 13, lines 4-10];
The second pressing portion 241 protrudes from a lower portion of the second gear 240 in order to press, at the other side, the finger 5 of the gripper 4.  That is, the second pressing portion 241, together and in conjunction with the first pressing portion 221, presses or releases the fingers 5 of the gripper 4 by the rotation of the first gear 220 in the direction equal to the turning direction of the base 320 and by the rotation of the second gear 240 in the direction opposite to the turning direction of the base 320, thereby allowing the gripper to clamp or unclamp the tool [specification, page 15, lines 7-12];
In accordance with the shape or the size of the magazine, the driving unit 200 includes the first rotary shaft 210, the second rotary shaft 230, the first gear 220, the second gear 240, the first pressing portion 221, and the second pressing portion 241
In accordance with the size and the shape of the magazine, the four gears and the four rotary shafts may be provided as long as the turning angle of the base may be ensured and the first pressing portion and the second pressing portion may press, at both sides, the fingers of the gripper at the same time.  However, as illustrated in the drawings, the gears need to be disposed in parallel with one another in order to miniaturize the device for attaching and detaching tools in a magazine [specification, page 18, lines 3-7];
In this case, since the base 320 is not turned, the first pressing portion 221 of the first gear 220 and the second pressing portion 241 of the second gear 240 do not press the fingers 5 of the gripper 4, and the gripper presses and clamps the tool with elastic force of the elastic member 6 [specification, page 21, lines 8-10];
When the second gear 240 rotates counterclockwise and the first gear 220 rotates clockwise as described above, the second pressing portion 241 of the second gear 240 presses, at one side, the finger 5 of the gripper 4, and simultaneously, the first pressing portion 221 of the first gear 220 presses, at the other side, the finger 5 of the gripper 4.  Then, the elastic member 6 of the gripper 4 is compressed, the gripper 4 is opened, and the tool 7 is unclamped.  After the tool is unclamped, a tool to be inserted is inserted into the corresponding gripper 4, and the tool groove 8 and the positioning part 330 are brought into contact with each other.  In this state, the handle 360 is rotated counterclockwise in the state wherein the tool having directionality is fixedly positioned in the corresponding gripper in an accurate direction [specification, page 22, lines 3-11];
When the handle 360 rotates counterclockwise, all of the above-mentioned components rotate in the directions opposite to the above-mentioned directions.  Therefore, the first and second pressing portions do not press the fingers, such that the gripper 4 clamps the tool by the elastic member 6 in the state wherein the directionality of the tool is accurately adjusted [specification, page 22, lines 12-16];

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the second pressing portion presses the fingers of the gripper in conjunction with the first pressing portion.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “a connecting part” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding 
In addition, according to another exemplary embodiment of the device for attaching and detaching tools in a magazine according to the present disclosure, the manipulation unit of the device for attaching and detaching tools in a magazine may include: a connecting part connected to the first rotary shaft or the third rotary shaft; a base installed to be coupled to the connecting part; a positioning part provided at a lower portion of the base and configured to adjust a fixed position of the tool to be clamped by the gripper; and a catching part provided at the lower portion of the base so as to be spaced apart from the positioning part and configured to restrict a turning angle of the base [specification, page 5, line 24 – page 6, line 7];
In accordance with the shape or the size of the magazine, the driving unit 200 includes the first rotary shaft 210, the second rotary shaft 230, the first gear 220, the second gear 240, the first pressing portion 221, and the second pressing portion 241.  In this case, a connecting part 310 of the manipulation unit 300 is connected to the first rotary shaft 210 [specification, page 15, lines 13-16];
As illustrated in FIGS. 1 to 8, the manipulation unit 300 of the device 1 for attaching and detaching tools in a magazine according to the exemplary embodiment of the present disclosure includes the connecting part 310, the base 320, a positioning part 330, and a catching part 340 [specification, page 16, lines 22-24];
The connecting part 310 is connected to the first rotary shaft 210 or the third rotary shaft 250.  That is, the turning operation of the base 320 to be described below is transmitted to the first rotary shaft 210 or the third rotary shaft 250 through the connecting part 310.  In accordance with the size and the shape of the magazine, the connecting part 310 may be connected to the first rotary shaft 210 or the third rotary shaft 250.  However, as illustrated in FIGS. 1 to 8, in the case wherein the connecting part 310 is connected to the third rotary shaft 250, the three rotary shafts, i.e., the first, second, and third rotary shafts 210, 230, and 250 and the three gears, i.e., the first, second, and third gears 220, 240, and 260 need to be 
Although not illustrated in the drawings, in the case of the magazines having different shapes and different sizes, only the first and second rotary shafts 210 and 230 and only the first and second gears 220 and 240 may be installed and arranged on the main body part 110 in order to further decrease the size of the device and reduce manufacturing costs.  In this case, the connecting part 310 is installed to be connected to the first rotary shaft 210.  As described above, according to the device 1 for attaching and detaching tools in a magazine according to the present disclosure, the device may be optimally miniaturized in accordance with the size and the shape of the magazine, such that the ease of installation may be maximized and manufacturing costs may be reduced [specification, page 17, lines 13-21];
As a result, in the case wherein only the two rotary shafts and only the two gears are installed on the main body part 110, the connecting part 310 is connected to the first rotary shaft 210.  In the case wherein the three rotary shafts and the three gears are installed on the main body part 110, the connecting part 310 is connected to the third rotary shaft 250.  This is because a turning angle of the base 320 needs to be changed in accordance with the size and the shape of the magazine [specification, page 17, line 22 – page 18, line 3];
The base 320 is installed to be coupled to the connecting part 310.  As necessary, the base 320 may have a bracket shape and may be formed integrally with the connecting part 310, but the present disclosure is not necessarily limited thereto.  The base 320 may have various lengths and various sizes in accordance with the size and the shape of the magazine [specification, page 18, lines 8-11];
The handle 360 protrudes from one side tip of the base 320 in a direction opposite to the direction wherein the connecting part 310
When the base 320 rotates clockwise, the connecting part 310 connected to the base 320 rotates clockwise at the same time, and the third rotary shaft 250 connected to the connecting part 310 rotates clockwise.  In this case, the third gear 250 fitted with the third rotary shaft 250 rotates clockwise, and the second gear 240 engaging with the third gear 250 rotates counterclockwise. At the same time, the second rotary shaft 230 fitted with the second gear 240 also rotates counterclockwise, and the first gear 220 engaging with the second gear 240 rotates clockwise.  In addition, at the same time, the first rotary shaft 210 fitted with the first gear 220 also rotates clockwise  [specification, page 21, line 19 – page 22, line 2];

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the connecting part performs the function of connecting.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “a positioning part provided at a lower portion of the base and configured to adjust a fixed position of the tool to be clamped by the gripper” in claim 5 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (of “[adjusting] a fixed position of the tool to be clamped by the gripper”) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification is devoid of structure for performing the claimed function.  The specification simply states the following:
In addition, according to another exemplary embodiment of the device for attaching and detaching tools in a magazine according to the present disclosure, the manipulation unit of the device for attaching and detaching tools in a magazine may include: a connecting part connected to the first rotary shaft or the third rotary shaft; a base installed to be coupled to the connecting part; a positioning part provided at a lower portion of the base and configured to adjust a fixed position of the tool to be clamped by the gripper; and a catching part provided at the lower portion of the base so as to be spaced apart from the positioning part and configured to restrict a turning angle of the base [specification, page 5, line 24 – page 6, line 7];
As illustrated in FIGS. 1 to 8, the manipulation unit 300 of the device 1 for attaching and detaching tools in a magazine according to the exemplary embodiment of the present  the connecting part 310, the base 320, a positioning part 330, and a catching part 340 [specification, page 16, lines 22-24];
In this case, a length of the base 320 is determined, and an angle of the positioning part 330, an angle of the catching part 340, and an angle of a bent portion 122 of a stopper 120 are determined based on the length and a radius of rotation of the base 320 to be described below [specification, page 17, lines 9-12];
The positioning part 330 is provided at a lower portion of the base 320 in order to adjust the fixed position of the tool 7 to be clamped by the gripper 4.  That is, the positioning part 330 is provided on a lower surface of the base 320 so as to correspond to a position at which the positioning part 330 may be seated in a tool groove 8 of the tool 7 when the base 320 is turned [specification, page 18, lines 12-15];
The catching part 340 is formed on the lower portion of the base 320 so as to be spaced apart from the positioning part 330 in order to restrict the turning angle of the base 320.  That is, in order to prevent the base 320 from being turned excessively when the base 320 is turned, the catching part 340 protrudes from the lower surface of the base 320 so as to be spaced apart from the positioning part 330, and the catching part 340 is configured to come into contact with the bent portion 122 of the stopper 120 to be described below [specification, page 18, line 24 – page 19, line 5];
The base 320 of the manipulation unit 300 is maintained at the exact position (a state wherein the base 320 is not turned) in a state wherein the tool 7 is fastened to the gripper 4.  The positioning part 330 detects whether the base 320 is positioned at the exact position, and then the positioning part 330 transmits the detection result to a control unit of the machine tool  [specification, page 21, lines 4-7];
When it is necessary to replace or remove the tool 7 clamped by the corresponding gripper 4, the operator holds the handle 360 of the base 320 and then turns the base 320 clockwise, as illustrated in FIG. 7.  In this case, the positioning part 330 may detect directionality of the tool by coming into contact with the tool groove 8 of the tool 7.  In addition, during the turning of the base 320, the catching part 340 comes into contact with the bent portion 122 of the stopper 120 at the moment when the positioning part 330 comes into contact with the tool groove 8 of the tool 7, and thus the base 320 stops turning, such that the turning 
When the second gear 240 rotates counterclockwise and the first gear 220 rotates clockwise as described above, the second pressing portion 241 of the second gear 240 presses, at one side, the finger 5 of the gripper 4, and simultaneously, the first pressing portion 221 of the first gear 220 presses, at the other side, the finger 5 of the gripper 4.  Then, the elastic member 6 of the gripper 4 is compressed, the gripper 4 is opened, and the tool 7 is unclamped.  After the tool is unclamped, a tool to be inserted is inserted into the corresponding gripper 4, and the tool groove 8 and the positioning part 330 are brought into contact with each other.  In this state, the handle 360 is rotated counterclockwise in the state wherein the tool having directionality is fixedly positioned in the corresponding gripper in an accurate direction [specification, page 22, lines 2-11].

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the positioning part adjusts a fixed position of the tool to be clamped by the gripper.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “a catching part provided at the lower portion of the base so as to be spaced apart from the positioning part and configured to restrict a turning angle of the base” in claim 5 and “the catching part” in claim 7 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (of “[restricting] a turning angle of the base”) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification is devoid of structure for performing the claimed function.  The specification simply states the following:
In addition, according to another exemplary embodiment of the device for attaching and detaching tools in a magazine according to the present disclosure, the manipulation unit of the device for attaching and detaching tools in a magazine may include: a connecting part connected to the first rotary shaft or the third rotary shaft; a base installed to be coupled to a catching part provided at the lower portion of the base so as to be spaced apart from the positioning part and configured to restrict a turning angle of the base [specification, page 5, line 24 – page 6, line 7];
In addition, according to another exemplary embodiment of the device for attaching and detaching tools in a magazine according to the present disclosure, the housing unit of the device for attaching and detaching tools in a magazine may include a stopper installed at one side of the main body part and configured to restrict the turning angle of the base by coming into contact with the catching part when the base is turned  [specification, page 6, lines 12-16];
As illustrated in FIGS. 1 to 8, the manipulation unit 300 of the device 1 for attaching and detaching tools in a magazine according to the exemplary embodiment of the present disclosure includes the connecting part 310, the base 320, a positioning part 330, and a catching part 340 [specification, page 16, lines 22-24];
In this case, a length of the base 320 is determined, and an angle of the positioning part 330, an angle of the catching part 340, and an angle of a bent portion 122 of a stopper 120 are determined based on the length and a radius of rotation of the base 320 to be described below [specification, page 17, lines 9-12];
The catching part 340 is formed on the lower portion of the base 320 so as to be spaced apart from the positioning part 330 in order to restrict the turning angle of the base 320.  That is, in order to prevent the base 320 from being turned excessively when the base 320 is turned, the catching part 340 protrudes from the lower surface of the base 320 so as to be spaced apart from the positioning part 330, and the catching part 340 is configured to come into contact with the bent portion 122 of the stopper 120 to be described below.  Therefore, the catching part 340
The stopper 120 is installed at one side of the main body part 110 and configured to come into contact with the catching part 340 when the base 320 is turned, thereby restricting a turning angle and a turning radius of the base 320 [specification, page 20, lines 7-9];
When it is necessary to replace or remove the tool 7 clamped by the corresponding gripper 4, the operator holds the handle 360 of the base 320 and then turns the base 320 clockwise, as illustrated in FIG. 7.  In this case, the positioning part 330 may detect directionality of the tool by coming into contact with the tool groove 8 of the tool 7.  In addition, during the turning of the base 320, the catching part 340 comes into contact with the bent portion 122 of the stopper 120 at the moment when the positioning part 330 comes into contact with the tool groove 8 of the tool 7, and thus the base 320 stops turning, such that the turning angle and the turning radius of the base 320 are automatically determined [specification, page 21, lines 11-18].

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the catching part restricts a turning angle of the base.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim limitation “a coupling portion” in claim 8 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function (of “coupling”) and to clearly link the structure, material, or acts to the function.  Examiner notes that the specification is devoid of structure for performing the claimed function.  The specification simply states the following:
In addition, according to another exemplary embodiment of the device for attaching and detaching tools in a magazine according to the present disclosure, the stopper of the device for attaching and detaching tools in a magazine may include: a coupling portion coupled to one side of the main body part; and a bent portion extending from one end of the coupling portion so as to be bent in a direction wherein the base is turned [specification, page 6, lines 17-21];
The stopper 120 includes a coupling portion 121 coupled to one side of the main body part 110 by coupling means such as bolting, welding, or riveting, and the bent portion 122 the coupling portion 121 so as to be bent in the direction wherein the base 320 is turned [specification, page 20, lines 11-13];

Thus, the specification does not provide sufficient details such that one of ordinary skill in the art would understand how or in what way that the coupling portion performs the function of coupling.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above, the disclosure does not provide adequate structure to perform any of the following claimed functions:
 “[Pressing] the finger of the gripper” in claim 3, line 2;
“[Pressing] the fingers of the gripper in conjunction with the first pressing portion” in claim 3, line 4;
“[Connecting]” in claim 5, line 2;
“[Adjusting] a fixed position of the tool to be clamped by the gripper” in claim 5, lines 4-5;
“[Restricting] a turning angle of the base” in claim 5, line 7;

“[Coupling]” in claim 8, line 2.
The specification does not demonstrate that Applicant has made an invention that achieves the claimed function(s), because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.  
Line 2 of claim 1 states, “a housing unit having a plurality of grippers configured to clamp a tool by pressing fingers.”  This limitation fails to comply with the written description requirement.  To illustrate this point, Examiner directs attention to Figures 2-4 of the drawings filed on 5/14/2020.  Figures 2-4 show the entirety of the device (1) including its housing unit (100).  It is readily apparent in Figures 2-4 that the device’s (1) housing unit (100) is not provided with a plurality of grippers (4), noting that no grippers (4) are shown therein.  Noting this, Examiner now directs attention to Figure 1 as filed on 5/14/2020.  Figure 1 shows the tool magazine (2) and its support frame (3).  Figure 1 further shows the device (1) as being installed on the support frame (3) of the tool magazine (2), in addition to showing the tool magazine (2) as having the plurality of grippers (4).  Based off the drawings, it can be seen that unlike what it set forth in claim 1, the housing unit (100) does not have “a plurality of grippers.”  Rather, it is the tool magazine (1) that has “a plurality of grippers.”
With regards to the specification filed on 5/14/2020, it is noted that on page 11, lines 21-23 thereof that Applicant discloses, “The device 1 for attaching and detaching tools in a magazine according to the present disclosure is mounted on and applied to a magazine having grippers 4 not have “a plurality of grippers.”  Rather, the drawings show that it is the tool magazine (1) that actually has “a plurality of grippers.”
Since neither the specification nor the drawings as originally filed provide clear support for the claimed subject matter, and since the indicated limitation (“a housing unit having a plurality of grippers configured to clamp a tool by pressing fingers”) is not inherent, it cannot be reasonably conveyed to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as set forth in independent claim 1.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta (Japan Publication No. JP 01228749 A).
Note that an EPO Machine Translation of Furuta is relied upon in the below section.
Claim 1:  Figure 1 of Furuta shows a device for the attaching and detaching of tools (T) in a magazine (M).  (Please note that Furuta advises that the device is interposed between the magazine (M) and a machine tool) [EPO Machine Translation, page 2, lines 43-44]).  As can be seen between Figures 1 and 5 of Furuta, the device has a housing unit, which in turn has a plurality of grippers (51a, 51b) that are configured to clamp a tool (T) of the tools (T) by pressing fingers (48, 49).  Next, as can be seen in Figure 11b of Furuta, the housing unit includes a main body part (3) installed on a support frame of the magazine (M).  Please note that the magazine’s (M) support frame is shown as the box-shaped element that is disposed adjacent to the main body part (3) in Figures 10b and 11b. 	
Please note that lines 4-5 of claim 1 set forth, “a driving unit rotatably installed on the main body part and configured to apply pressure to the fingers of the gripper or release the fingers.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the driving unit is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
Regarding Furuta, the device is shown in Figure 1 as comprising a shaft (12), which is rotatably installed on the main body part (3), having a distal end on which an arm (63) is installed.  When the shaft (12) and arm (63) are set in rotation, the shaft (12) and arm (63) are able to via gears (53a, 53b, 56b) apply pressure to the fingers (48, 49) or release said fingers (48, 49).  

Please note that lines 6-7 of claim 1 set forth, “a manipulation unit turnably installed on the main body part and configured to provide rotational power to the driving unit.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the manipulation unit is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  
As to Furuta, the device is shown in Figure 1 as comprising a rotation mechanism (29) that interfaces with a driven gear (13) of the driving unit (12, 63).  In use, the rotation mechanism (29) provides rotational power to said driving unit (12, 63) via the driven gear (13).  Be advised that said rotation mechanism (29) is turnably installed on the main body part (3).  This is evident in Figure 1 of Furuta.
Based on the foregoing, the rotation mechanism (29) constitutes an equivalent of the “manipulation unit.”  This is because the rotation mechanism (29) carries out the function that is specified in lines 6-7 of the claim, the function being “provide rotational power to the driving 
Lastly, said device is capable of adjusting a fixed position of the tool (T) to be clamped by the gripper (51a, 51b), while attaching or detaching the tool (T) to or from the gripper (51a, 51b) by turning the manipulation unit (29).  For example, when the manipulation unit (29) is set in rotation, the gripper (51a, 51b) will open and close in response, and opening and closing of the gripper (51a, 51b) results in the gripper (51a, 51b) interfacing with a recess on the tool holder of the tool (T) (see Figure 4, for example) such that a fixed position of the tool (T) can be adjusted.

Claim 2:  The driving unit (12, 63) further comprises first and second rotary shafts (50a), which are installed so as to be coupled (as broadly claimed) to a part of the main body part (3) via intermediate structure.  Be advised that the first rotary shaft and the second rotary shaft (50a) are disposed so as to be spaced apart and parallel to one another.  
Please note that a first gear (56b) is installed on the first rotary shaft and is configured to rotate in a same direction to a direction in which the manipulation unit (29) is turned, whereas a second gear (53a) is installed on the second rotary shaft (50a) and is configured to engage with the first gear (56b) and rotate in a direction opposite the direction in which the first gear (56b) rotates.  

Claim 3:  Please note that lines 1-2 of claim 3 set forth, “a first pressing portion provided at a lower portion of the first gear and configured to press the finger of the gripper.”  This claim first pressing portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  However, because adequate structure has not been identified in the specification for performing the claimed function, the first pressing portion limitation is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the function of pressing the finger (49) of the gripper (51a, 51b).
With respect to Furuta, the teeth of the first gear (56b) constitute a first pressing portion of said first gear (56b) noting that the teeth press the finger (49) of the gripper (51a, 51b) toward and away from the other finger (48) of said gripper (51a, 51b).  Examiner notes that because the teeth/first pressing portion of the first gear (56b) extend the entire thickness of the first gear (56b), said teeth/first pressing portion are disposed, for example, at a “lower portion” (and for that matter at an upper portion) of the first gear (56b).  
	Please also note that lines 3-4 of claim 3 set forth, “a second pressing portion provided at a lower portion of the second gear and configured to press the fingers of the gripper in conjunction with the first pressing portion.”  This claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  As a result, the second pressing portion is presumed to invoke 35 U.S.C. 112(f) or for pre-AIA  35 U.S.C., sixth paragraph.  However, since adequate structure has not been identified in the specification for performing the claimed function, the second pressing portion limitation is interpreted for the purpose of applying prior art as any known mechanical structure that can perform the function of pressing the fingers (48, 49) of the gripper (51a, 51b) in conjunction with the first pressing portion.


Examiner’s Comment
Examiner notes that no indication regarding the allowability of the subject matter of claims 4-8 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722